Title: To Benjamin Franklin from James Parker, 1 March 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork. March 1. 1769
By Mrs. Franklin’s Desire, I now send by this Opportunity, two small Kegs of Keskatomas Nuts, one is a Firkin the other a small Quarter Cask: They contain very near a Bushel and a half. I hope they may come safe and sound to your Hands: As I have been now a great while confined by the Gout, I could not go out about them; but as the Second Mate, is a near Neighbour’s Son, and long Acquaintance, I have committed them to his Care, and he is a worthy young Man.
The Packet’s Letters may probably reach you before this, as she is to be discharged three Days hence: As your Business so engages all your Attention, that I presume not to hope the Pleasure of any Letters from you, not having had one these many Months; I will not intrude farther on your Time, than just to add, humble Complements from Your most obliged Servant
James Parker.
PS. I sent a 2d Bill of a Set of Ex[change] by Capt. Arnold to you about 10 Days ago, the first of which I sent to Mr. Foxcroft, who is gone down to Virginia, I have not received the Third. It was from Mr. Hubbart for £60 Sterl. some Shillings. And I shall send by the Packet A Bill for £100 Sterl. more, which I have just received: Would have sent one of them now, but have received only one of the Set yet.
 
Addressed: For / Dr Benjamin Franklin / Craven Street / London / Per Capt. Kemble / Newspapers
